Citation Nr: 0842939	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, including service in Vietnam from June 1969 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge in July 2005.  A 
transcript of the hearing has been associated with the claims 
files.

When the case was previously before the Board in October 
2005, the Board granted reopening of the veterans claim for 
service connection for PTSD and remanded the reopened claim 
for further development.  The case has since been returned to 
the Board for further action.


FINDING OF FACT

The veteran has PTSD due to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development of the 
record is required.  Although the record does not reflect 
that the veteran has been provided notice with respect to the 
disability-rating and effective-date elements of his claim, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD as a result of exposure 
to stressors while in service.  The evidence does not show, 
nor does he now allege, that he engaged in combat with the 
enemy during service or that his claimed in-service stressor 
is related to combat.  Therefore, corroborating evidence of 
the occurrence of the claimed stressor is required.

Service personnel records show that the veteran was assigned 
as a cook to 67th Military Evacuation Hospital in Qui Nhon, 
Vietnam from June 1969 to June 1970.  His claimed stressors 
relate to things that he saw at the hospital, to include 
seeing seriously injured soldiers.  The Board has found the 
veteran's statements to be consistent with his assignment to 
an evacuation hospital.  Moreover, much of what the veteran 
has reported has been corroborated by a person who served 
with him.  

VA outpatient records reflect multiple diagnoses of PTSD.  
Moreover, in April 2007, the veteran was afforded a VA 
examination to determine if he has PTSD due to a verified 
stressor.  Initially, the examiner was reluctant to provide a 
diagnosis of PTSD because she suspected lingering.  
Therefore, she recommended that psychological testing be 
conducted.  The psychological testing was done in May 2007.  
The results of the testing did not evidence malingering or an 
exaggeration of symptoms and were consistent with an anxiety 
related disorder, which could include PTSD.  Following the 
psychological testing, the psychiatrist who examined the 
veteran in April 2007 prepared a May 2007 addendum in which 
she concluded that it is at least as likely as not that the 
veteran had PTSD due to the service stressors reported by the 
veteran.

The evidence is sufficient to establish that the claimed 
stressor of witnessing seriously injured soldiers did occur.  
There are also a clear diagnosis of PTSD and a link between 
the current symptomatology and the veteran's stressors.  
Accordingly, the veteran is entitled to service connection 
for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


